     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                     )
13   MICHAEL WICHERN,                                )       Case No.: 2:19-cv-01172-DMC
                                                     )
14                  Plaintiff,                       )
                                                     )       STIPULATION AND ORDER FOR AN
15        vs.                                        )       EXTENSION OF TIME OF 7 DAYS FOR
     ANDREW SAUL,                                    )       DEFENDANT’S RESPONSE TO
16   Commissioner of Social Security,                )       PLAINTIFF’S OPENING BRIEF
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 7 additional days to respond

22   to Plaintiff’s opening motion for summary judgment. The current due date is March 2, 2020. The

23   new due date will be March 9, 2020.

24          This is Defendant’s second request for an extension of time for briefing and the third

25   request in this case overall. There is good cause for this request and not intended to unnecessarily

26   delay. Defendant has evaluated the issues raised in Plaintiff’s motion to see whether settlement

27   options exist and requests a brief extension of additional time to prepare Defendant’s response to

28


                                                         1
 1   Plaintiff’s motion for summary judgment. Defendant’s counsel also anticipates some delay from
 2   the original deadline due to unanticipated sickness and approved sick leave.
 3          Thus, Defendant is respectfully requesting additional time up to and including March 9,
 4   2020, to prepare Defendant’s response to Plaintiff’s motion for summary judgment. This request
 5   is made in good faith with no intention to unduly delay the proceedings. Defendant apologizes for
 6   the delay and any inconvenience caused by the delay.
 7          The parties further stipulate that the Court’s Scheduling Order shall be modified
 8   accordingly.
 9
10                                                Respectfully submitted,
11
     Date: March 2, 2020                          GERRARD LAW OFFICES
12
                                                  s/ Josephine Mary Gerrard by C.Chen*
13                                                (As authorized by email on 3/2/2020)
                                                  JOSEPHINE MARY GERRARD
14
                                                  Attorneys for Plaintiff
15
     Date: March 2, 2020                         MCGREGOR W. SCOTT
16                                               United States Attorney
17
                                                  By s/ Carolyn B. Chen
18                                                CAROLYN B. CHEN
                                                  Special Assistant U. S. Attorney
19
20                                                Attorneys for Defendant

21
                                                          ORDER
22
23   APPROVED AND SO ORDERED:

24
     Dated: March 3, 2020
25                                                       ____________________________________
                                                         DENNIS M. COTA
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28


                                                     2
